Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claims 1-10, claim limitations “observer module”,“ capability synthesizing modules” and “capability detection module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As shown in paragraph [0249] shows the observer module is just an algorithm with no corresponding link to the structure that performs the functions of the observer module and fails to shows the steps of the computer-based algorithm. Paragraph [0059] and [318] shows the functions of the capability synthesizing and capability detection module, however, fails to shows the algorithm and the steps of the algorithm. A review of applicant’s disclosure fails to show a  computer specially programmed to perform the disclosed algorithm.

“[0249]; The method 100 is performed by a computer system comprising a historian and observer module 230 (shortened: HOM or observer module) having a data connection with the middleware platform and a local communication device (not shown here), the local communication device being provided at the site of the devices and connected to the middleware platform (see FIG. 11). The observer module 230 comprises implemented tools 11-15 that allow performing the method and is provided remotely in a cloud, or at the edge of the network, interacting with a cloud”

[0318] The capability synthesizing module (CSM) 220 synthesizes virtual capabilities from real capabilities utilizing the information from the capability definition catalog 280 and based on available devices and their capabilities in the device catalog 260.
[0059] In one embodiment, said capability detection module is further configured to receive identified capabilities from the observer module and to update the device catalog and the capability catalog with the identified capabilities, and/or to receive synthesized capabilities from the capability synthesizing module and to update the device catalog and the capability catalog with the synthesized capabilities.

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation " second devices are equipped with a module that is configured to exchange data with the device" in line 2 on page 62 of the claims.  It is unclear whether “the device” refers to the first or second device.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harat et al. – hereinafter Harat (US 2019/0089603) in view of Fortino, Giancarlo & Savaglio, Claudio & Palau, Carlos & Puga, Jara & Ganzha, Maria & Paprzycki, Marcin & Montesinos, Miguel & Liotta, Antonio & Llop, Miguel. (2018). Towards Multi-layer Interoperability of Heterogeneous IoT Platforms: The INTER-IoT Approach. 10.1007/978-3-319-61300-0_10. – hereinafter Fortino. 

	As per claim 1, Harat discloses a computer system for identifying capabilities of a group of electronic devices, each device of the group having one or more capabilities,
at least a first subset of the devices of the group ([0060]; A new local hub 202 learns about new devices or capabilities of existing devices, and they report back to the discovery engine. As an example, a local hub 202 may discover that a connected refrigerator has a screen that is able of displaying questions to users. This may be a new capability with an API (application programming interface) that is used to access the new screen in the IoT environment.) 
the computer system comprising: 
a device catalog listing known devices and capabilities of each listed device; ( [0060] The IoT discovery engine may be implemented as a central cloud-based service that represents a repository for all information about IoT-based devices. A new local hub 202 learns about new devices or capabilities of existing devices, and they report back to the discovery engine.)
and an observer module having access to data streams between the middle-ware platform and the subset of the devices and being configured to observe the data streams, ([0048]; The method comprises scanning, 102, by an IoT hub, a network segment for a presence of an IoT device. To signal its presence, the IoT device can respond to a broadcast message with a specific identifying signal pattern. As already mentioned above, the network segment can be locally limited or virtually limited. The IoT hub is a local server with computing capabilities, e.g., in a private home, a manufacturing site, a public building, or similar.)
wherein the observer module is configured to identify, based on the observed data streams and using artificial intelligence, capabilities of the devices of the subset, wherein the device catalog is updated with the identified capabilities. ([0031]; Thus, a service learning IoT environment may be created. Each time an IoT hub may detect a new IoT device in its environment—i.e., network segment—the capabilities, functions, device responses, attributes, etc. may be compared to known IoT devices—i.e., IoT device response patterns—and may be transferred to a centralized IoT discovery engine.; [0060] The IoT discovery engine may be implemented as a central cloud-based service that represents a repository for all information about IoT-based devices, [0064] The next phase, the learning phase 306, may be described as the ability to learn about new capabilities of IoT devices working together)
Harat fails to disclose being connected to a middle-ware platform by means of a data link.  
Fortino discloses being connected to a middle-ware platform by means of a data link. (Page 208; Fig. 1 The INTER-IoT abstract architecture highlighting INTER-IoTmulti-layer solutions (device, networking, middleware, application, data and semantics), their interconnection (cross-layer), and their tools (INTER-FrameWork and INTER-METH; Fig. 1) 
	It would have been obvious before the effective filing date of the invention for the teachings of Harat to be modified so the IOT devices are connected to an IOT middleware by the data links as taught by Fortino.  The IOT middleware would enabled open interoperability, which delivers on the capability of enabling vendors and developers to interact and interoperate, without interfering with anyone’s ability to compete by delivering a superior product and experience. (Fortino, Section 1. Page 201)

As per claim 8, Harat / Fortino disclose the computer system according to claim 1.  Harat discloses comprising at least one discovery algorithm that is configured to use and has access to: artificial intelligence for determining a type of device and/or for determining capabilities of the device that are not designated capabilities, particularly synthesized capabilities; at least one data base comprising information about attributes of a multitude of known types of devices; or hacking tools for obtaining access to a data storage unit of the device and/or reconfiguring the device.( [0028] The term ‘IoT device type’ may refer to an IoT device class grouping a plurality of different implementations of IoT devices. The classes may be defined according to defined attributes. One classification scheme may comprise sensors and transducers not being enabled to communicate directly to a computing server. However they may need to use a gateway to communicate to a computing server. Devices of other classes may be enabled to communicate directly to a computing server. Another type of class may be related to the capabilities of a specific IoT device, e.g., measuring environmental parameters (e.g., temperature, humidity, wind speed, etc.), acting on a thermostat or vent, controlling a speed of a vehicle, measuring the distance, and delivering video streams or still images, just to name a few, [0031]; Thus, a service learning IoT environment may be created. Each time an IoT hub may detect a new IoT device in its environment—i.e., network segment—the capabilities, functions, device responses, attributes, etc. may be compared to known IoT devices—i.e., IoT device response patterns—and may be transferred to a centralized IoT discovery engine)

As per claim 9, Harat / Fortino disclose the computer system according to claim 8.  Harat discloses wherein the observer module comprises or has access to: 
the discovery algorithm, ([0060]; A new local hub 202 learns about new devices or capabilities of existing devices, and they report back to the discovery engine. As an example, a local hub 202 may discover that a connected refrigerator has a screen that is able of displaying questions to users. This may be a new capability with an API (application programming interface) that is used to access the new screen in the IoT environment.)
 the artificial intelligence, 
the at least one data base, 
or the hacking tools.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harat (US 2019/0089603) / Fortino further in view of Macieira (US 10,993,101) 


As per claim 5, Harat / Fortino disclose the computer system according to claim 1,   the computer system further comprises a capability detection module configured for detecting the capabilities of the smart devices utilizing the self-describing or self-reflecting functions and for updating the device catalog and the capability catalog with the detected capabilities.  ([0031]; Thus, a service learning IoT environment may be created. Each time an IoT hub may detect a new IoT device in its environment—i.e., network segment—the capabilities, functions, device responses, attributes, etc. may be compared to known IoT devices—i.e., IoT device response patterns—and may be transferred to a centralized IoT discovery engine.; [0060] The IoT discovery engine may be implemented as a central cloud-based service that represents a repository for all information about IoT-based devices, [0064] The next phase, the learning phase 306, may be described as the ability to learn about new capabilities of IoT devices working together)
Harat fails to disclose wherein: at least a second subset of the devices of the group are smart devices.
Macieira discloses wherein: at least a second subset of the devices of the group are smart devices. (Claim 8: wherein the plurality of IoT devices includes a subset of IoT devices of a first type and a subset of IoT devices of a second type)
It would have been obvious before the effective filing date of the invention for the combined teachings of Harat / Fortino to be modified so that IOT devices are part of second subset of device that represent a second type of IOT device. This would have improved the accuracy and potentially reduce false positives when performing the discovery of IOT devices. (Macieira, Col 5 line 64 – Col 6 line 4)

As per claim 6, Harat / Fortino / Macieira discloses the computer system according to claim 5.  Harat discloses wherein the capability detection module is further configured to: receive identified capabilities from the observer module and to update the device catalog and the capability catalog with the identified capabilities; or receive synthesized capabilities from the capability synthesizing module and to update the device catalog and the capability catalog with the synthesized capabilities. ([0031]; Thus, a service learning IoT environment may be created. Each time an IoT hub may detect a new IoT device in its environment—i.e., network segment—the capabilities, functions, device responses, attributes, etc. may be compared to known IoT devices—i.e., IoT device response patterns—and may be transferred to a centralized IoT discovery engine.; [0060] The IoT discovery engine may be implemented as a central cloud-based service that represents a repository for all information about IoT-based devices, [0064] The next phase, the learning phase 306, may be described as the ability to learn about new capabilities of IoT devices working together)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harat (US 2019/0089603) / Fortino further in view of Gilad et al. – hereinafter Gilad (US 2017/0064556)

As per claim 7, Harat / Fortino disclose the computer system according to claim 1.  Harat fails to disclose wherein the devices comprise at least one or more first devices or second devices and at least one or more third devices, wherein: first devices are configured to grant the computer system access to a data storage of the respective first device, wherein a compatible software agent is installed on the first devices, second devices are equipped with a module that is configured to exchange data with the device and to grant the computer system access to a data storage of the respective second device, wherein a compatible software agent is installed on the module, and third devices are devices that are neither first devices nor second devices.
Gilad discloses wherein the devices comprise at least one or more first devices or second devices and at least one or more third devices, wherein: first devices are configured to grant the computer system access to a data storage of the respective first device, wherein a compatible software agent is installed on the first devices, second devices are equipped with a module that is configured to exchange data with the device and to grant the computer system access to a data storage of the respective second device, wherein a compatible software agent is installed on the module, ([0011]; Each IoT device includes an authorization system which allows sharing of limited resources between different IoT devices to increase the overall performance of a system of IoT devices. In various embodiments, the authorization system includes an access enforcer module and an access control list module. In various embodiments, the access control list module includes information regarding IoT device resources as well as information regarding neighboring IoT devices.) and third devices are devices that are neither first devices nor second devices.  ([0029]; a user 216 may use an information processing system 218 to access one or more collaboration authorization systems 206. As used herein, an information processing system 218 may comprise a personal computer, a laptop computer, or a tablet computer operable to exchange data between the user 216 and the collaboration authorization server 202 over a connection to network 140. )
	It would have been obvious before the effective filing date of the invention for the combined teachings of  Harat / Fortino to be modified so that the first and second IOT devices has a computer system which grants access to the respective data storage on the IOT device by a compatible agent on the IOT device and access by an external user device as taught by Gilad.  This would have beneficial to enable sharing of data of the resources of the IOT devices in a secure manner. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harat (US 2019/0089603) / Fortino further in view of Li et al. – hereinafter Li (US 2017/0208139)

As per claim 10, Harat / Fortino disclose the computer system according to claim 8.  Harat fails to disclose further configured to receive sensor data from at least one sensor, the sensor data comprising information about at least one of the devices and is used by the discovery algorithm 
for at least one of:
determining the existence or availability of the at least one of the devices, determining a known type of the at least one of the devices, identifying the capabilities of the at least one of the devices, and collecting basic information regarding the at least one of the devices, wherein the basic information can be used for generating a candidate model for the device.
Li discloses further configured to receive sensor data from at least one sensor, the sensor data comprising information about at least one of the devices and is used by the discovery algorithm ([0115]; FIG. 9A is a diagram depicting system architecture and high level flows for publishing and discovery of M2M/IoT services.)
for at least one of: 
determining the existence or availability of the at least one of the devices, determining a known type of the at least one of the devices, 
identifying the capabilities of the at least one of the devices, and 
collecting basic information regarding the at least one of the devices, wherein the basic information can be used for generating a candidate model for the device. (([0115]; Referring to FIG. 9A, a plurality of M2M/IoT devices 910 are communicatively coupled with GW 912. The devices 910 may be any M2M/IoT devices such as, for example, sensors that provide sensory information. Devices 910 may communicate with GW 912 over an M2M area network, for example. Referring to FIG. 9A, at step 1, the devices 910 communicate resource descriptions to GW 912. The resource descriptions describe the resources or services provided by the particular device. The information may comprise, for example, information relating to what the service does, where the service is located, and the costs associated with the service.)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Harat / Fortino to be modified so that the discover process receives resource description to the discovery devices as taught by Li which could be used to generate a model of the IOT device.  This would have been advantageous because it allows web application to make use of functionality provided by IOT devices.  (Li, [0005])

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454